            IN THE UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF GEORGIA
                            AUGUSTA DIVISION


FRANK DWIGHT MACK,


     Plaintiff,

            V.                                         CV 118-095


TI'QUITA MILES,


     Defendant.




                                 ORDER




    Before the Court is Ti'Quita Miles's ("Defendant") Motion to

Dismiss.   (Doc. 4.)   After due consideration and for the following

reasons, the motion to dismiss is GRANTED.



                                I. BACKGROUND


     On    the   evening   of    March   31,   2017,    Frank   Dwight   Mack

("Plaintiff") - while incarcerated at the Augusta State Medical

Prison in Grovetown, Georgia — was stabbed nine times by a fellow

inmate (the "Attacker"). (Compl., Doc. 1, HH 1, 4, 6.)              Plaintiff

alleges that Defendant was the acting booth officer that evening,

and, while performing the official count. Defendant "opened the

door to Dorm 3 while the door to Dorm 2 was open," which allowed

the Attacker to gain access to Dorm 2 and stab Plaintiff.                (Id.

   7-8.)   Plaintiff was taken to a nearby hospital later that night

or early the next morning for treatment related to the stabbing.

(Id. H 10.)
       On May 24, 2017, Plaintiff filed a case in this Court, CV

117-061 ("Case I").      (Case I Compl., Doc. 1.)       On April 26, 2018,

this   Court dismissed        Plaintiff's case     for failure    to exhaust

administrative    remedies.          (Case I Order, Doc. 19.)         Sometime

thereafter. Plaintiff was released from prison. (See Compl., H 5.)

On May 25, 2018, Plaintiff filed the instant case asserting a

claim, pursuant to 42 U.S.C. § 1983, against Defendant in her

individual capacity for her alleged deliberate indifference to a

substantial risk of serious hairm to Plaintiff in violation of the

Eighth Amendment.      (Id. H 13.)       On July 30, 2018, Defendant filed

a Motion to Dismiss.          (Doc. 4.)     Plaintiff filed a response in

opposition (Doc. 5), and Defendant filed a reply in support (Doc.

7).

       Defendant argues the claim against her should be dismissed

under (1) Federal Rule of Civil Procedure 12(b)(6) for failing to

state a claim; and (2) The doctrine of qualified immunity, which

shields government officials performing discretionary functions

from    civil   liability      unless   their conduct violated "clearly

established     statutory      or    constitutional   rights     of   which   a

reasonable person would have known."            (Br. Supp. Mot. to Dismiss,

Doc. 4-1, at 3-8); Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).

As discussed below, in determining whether qualified immunity

applies, the Court must first analyze whether Plaintiff validly

states    a   claim   under    the    Eighth   Amendment.   Thus,     although
Defendant separately analyzed her arguments, the Court analyzes

them together. GJR Invs., Inc. v. Cty. of Escambia, 132 F.3d 1359,

1366 {11th Cir. 1998) ("qualified immunity inquiry and the Rule

12(b)(6)    standard    become    intertwined") /    overruled     on   other

grounds, Randall v. Scott, 610 F.3d 701 (11th Cir. 2010); Wooten

V. Campbell, 49 F.3d 696, 699 (11th Cir. 1995).



                    II. MOTION TO DISMISS STANDARD


     Under Federal Rule of Civil Procedure 8(a)(2), a complaint

must contain "a short and plain statement of the claim showing

that the pleader is entitled to relief" to give the defendant fair

notice of both the claim and the supporting grounds.               Bell Atl.

Corp. V. Twombly, 550 U.S. 544, 555 (2007) (citation omitted).

Although "detailed factual allegations" are not required. Rule 8

"demands more than an unadorned, the-defendant-unlawfully-harmed-

me accusation."        Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 555).           Furthermore, a plaintiff's

pleading obligation "requires more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action

will not do."     Twombly, 550 U.S. at 555.

      To survive a Rule 12(b)(6) motion to dismiss, "a complaint

must contain sufficient factual matter, accepted as true,^ to



1 when analyzing a motion to dismiss, the court must accept all well-pleaded
facts in the complaint as true and construe all reasonable inferences therefrom
in the light most favorable to the plaintiff. Garfield v. NDC Health Corp.,
'state a claim to relief that is plausible on its face.'"^               Iqbal,

556 U.S. at 678 {quoting Twombly, 550 U.S. at 570).                "A claim has

facial plausibility when the plaintiff pleads factual content that

allows   the   court     to   draw    the   reasonable   inference     that   the

defendant is liable for the misconduct alleged."               Id.    The court

may not reasonably infer the defendant is liable when the well-

pleaded facts fail to show "more than the mere possibility of

misconduct."    Id. at 679; see Patton v. Rowell, 678 F. App'x 898,

900 (11th Cir. 2017) ("factual allegations must be enough to raise

a right to relief above the speculative level") (citation omitted).


                               III. DISCUSSION


     Qualified     immunity      is    a    judicially   created     affirmative

defense under which "government officials performing discretionary

functions generally are shielded from liability for civil damages

insofar as their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person

would have known."       Harlow, 457 U.S. at 818; Williams v. Bennett,

689 F.2d 1370, 1376-77 (11th Cir. 1982) (Eleventh Amendment has



466 F.3d 1255, 1261 (llth Cir. 2006).       Conclusory allegations, however, "are
not entitled to an assumption of truth — legal conclusions must be supported by
factual allegations."    Randall, 610 F.3d at 709-10.
2 Although the Eleventh Circuit previously employed a "heightened pleading
standard" for "section 1983 cases where qualified immunity was at issue," Harper
V. Lawrence Cty., 592 F.3d 1227, 1233 (llth Cir. 2010), such cases are now "held
to comply with the standards described in Iqbal." Randall, 610 F.3d at 709-10
(llth Cir. 2010); see also Bowen v. Warden, Baldwin State Prison, 826 F.3d 1312,
1319 (llth Cir. 2016).
been applied to bar inmates' section 1983 damage claims brought in

federal court against prison officials), cert, denied, 464 U.S.

932 (1983).        For qualified immunity to apply, a public official

first has to show she was "acting within the scope of [her]

discretionary        authority       when    the   allegedly          wrongful    acts

occurred."    Lumley v. City of Dade City, 327 F.3d 1186, 1194 (11th

Cir. 2003) (citations omitted).             To determine whether a government

official     was    acting     within    the    scope     of    her    discretionary

authority,         courts     consider        whether     the     official        "was

(a) performing       a      legitimate      job-related    function       (that    is,
pursuing a job-related goal), (b) through means that were within
[her] power to utilize."^            Holloman ex rel. Holloman v. Harland,

370 F.3d 1252, 1265 (11th Cir. 2004). Once a defendant establishes

that she was "acting within [her] discretionary authority, the

burden shifts to the plaintiff to demonstrate that qualified

immunity is not appropriate." Lumley, 327 F.3d at 1194; see Bowen,

826 F.3d at 1319 (in reviewing Rule 12(b)(6) dismissal. Eleventh

Circuit applied same burden-shifting analysis).




3 In other areas, "a * discretionary function' is defined as an activity requiring
the exercise of independent judgment, and is the opposite of a *ministerial
task.' In the qualified immunity context, however, [the Eleventh Circuit]
appear[s] to have abandoned this 'discretionary function/ministerial task'
dichotomy."   Holloman, 370 F.3d at 1265 (internal citation omitted).       For
purposes of qualified immunity, the Eleventh Circuit interprets "'discretionary
authority' to include actions that do not necessarily involve an element of
choice."   McCoy v. Webster, 47 F.3d 404, 407 (11th Cir. 1995).          A governmental
actor engaged in purely ministerial activities can nevertheless be performing
a discretionary function.      Id.
     Plaintiff fails to respond to Defendant's conclusion that

Defendant was acting within her discretionary authority.                At any

rate, the Court finds that Defendant was engaged in a job-related

function when performing the official count, and unlocking doors

to perform the count was authorized.              Given the low standard

required   to   establish     discretionary     authority,    it   is    clear

Defendant was acting in her discretionary authority.

     Accordingly, the Court must look to the complaint to see if

Plaintiff included sufficient facts demonstrating that Defendant

is not entitled to qualified immunity.           Bowen, 826 F.3d at 1319.

In doing so, the Court must consider two issues; (A) "whether,

taken in the light most favorable to [Plaintiff], the facts alleged

show [Defendant's] conduct violated a constitutional right, and

{[B]) if so, whether the right was clearly established."                   Id.

(internal quotation marks omitted).




 The Court notes that at the motion to dismiss stage, Plaintiff does not have
the burden to prove the facts alleged are true; the Court accepts facts in the
complaint as true.       Randall, 610 F.3d at 705. Plaintiff, however, must
allege enough facts in the complaint to allow the Court to find that qualified
immunity does not protect Defendant from this suit. Bowen, 826 F.3d at 1319
("[T]he Twombly-Iqbal plausibility standard applies equally to pleadings for
§ 1983 cases involving defendants who are able to assert qualified immunity as
a defense.") (internal quotation marks and citation omitted); Randall, 610 F.3d
at 707 n.2 ("[C]omplaints in § 1983 cases must now contain either direct or
inferential allegations respecting all the material elements necessary to
sustain a recovery under some viable legal theory.") (internal quotation marks
and citation omitted).
A. Constitutional Right

     The Eighth Amendment^ not only prohibits prison officials from

inflicting "cruel and unusual punishment" upon inmates, but also

imposes a duty on prison officials to "take reasonable measures to

guarantee the safety of the inmates."          Farmer v. Brennan, 511 U.S.

825, 832 (1994) (citation omitted).           To guarantee inmate safety,

"prison officials have a duty to protect prisoners from violence

at the hands of other prisoners."           Id. at 833; see also Zatler v.

Wainwriqht, 802 F.2d 397, 400 (11th Cir. 1986) (per curiam).

Although, officers can be liable for failing to prevent a prisoner-

on-prisoner attack, not "every injury suffered by one prisoner at

the hands of another [] translates into constitutional liability

for prison officials responsible for the                  victim's safety."
Harrison v.       Gulliver,    746   F.3d 1288,    1298    (11th   Cir.   2014)

(citations omitted); see also Purcell ex rel. Estate of Morgan v.

Toombs Cty., 400 F.3d 1313, 1321 (11th Cir. 2005) ("[A] prison

custodian is not the guarantor of a prisoner's safety.") (internal

quotation marks and citation omitted).            Rather, "[o]nly a prison
official's deliberate indifference to a known, substantial risk of

serious    harm    to   an    inmate   violates   the     Eighth   Amendment."




5 "The Eighth Amendment's ban on cruel and unusual punishment is made applicable
to the states by virtue of the Fourteenth Amendment." Carter v. Galloway, 352
F.3d 1346, 1347 n.l (11th Cir. 2003) (per curiam) (citing Robinson v.
California, 370 U.S. 660, 666-67 (1962)).
Gulliver, 746 F.3d at 1298 (internal quotation marks and citations

omitted).

      Consequently:

      [T]o state an Eighth Amendment claim premised on a
      failure to prevent harm, a plaintiff must allege facts
      showing that: (1) a substantial risk of serious harm
      existed;   (2) the   defendant[]   [was]   deliberately
      indifferent to that risk, i.e., [she] both subjectively
      knew of the risk and also disregarded it by failing to
      respond       in   an   objectively          reasonable         manner;        and
      (3) there   was  a   causal   connection  between   the
      defendant['s]   conduct   and   the  Eighth   Amendment
      violation.®


Bowen, 826 F.3d at 1320.

      1. Substantial Risk of Serious Harm

      Courts apply an objective standard when determining if there

is a substantial risk of serious harm.                     Caldwell v. Warden, FCI

Talladega, 748 F.3d 1090, 1099 (11th Cir. 2014); Purcell, 400 F.3d

at   1321.      A   substantial    risk          exists    if    there   is     a     "strong

likelihood of injury, rather than a mere possibility."                           Brooks v.

Warden, 800 F.3d 1295, 1301 (11th Cir. 2015) (internal quotation

marks and citation omitted); see Purcell, 400 F.3d at 1323 ("In

the jail setting, a risk of harm to some degree always exists by

the nature of its being a jail.") (citations omitted).




® Neither Party challenges the causation element, and it is clear to the Court
that there is a causal connection between Defendant's conduct and the alleged
violation.   See Goebert v. Lee Cty., 510 F.3d 1312, 1327 (11th Cir. 2007)
(citations   omitted)    ("Causation,   of       course,   can   be    shown    by    personal
participation in the constitutional violation.").

                                             8
     Examining Eleventh Circuit cases shows that, for a court to

conclude that the officer was objectively aware of a substantial

risk of serious harm, it must look to whether there are facts that

would place the officer on notice of the risk.             The fact that the

violence occurred, on its own, is not enough for courts to find a

substantial risk of harm.          Brooks, 800 F.3d at 1301 ("The mere

fact that an event takes place does not indicate how likely it was

to occur.      A risk calculation is a prospective determination of

what might happen based upon events that have already occurred.").

     In Marsh v. Butler Cty., the Eleventh Circuit upheld the

denial    of   a   motion   to   dismiss   because   the   complaint   alleged

sufficient facts that, if true, established a substantial risk of

inmate-on-inmate violence.         268 F.3d 1014, 1029 (11th Cir. 2001).

To make the determination, the court examined the following host

of jail conditions;

         1) there was no segregation of nonviolent inmates from
         violent inmates, pretrial detainees from convicted
         criminals, juveniles from adults, or inmates with
         mental disorders from those without mental disorders,
         2) at times the [j]ail housed more prisoners than the
         cells could accommodate, 3) the [j]ail was routinely
         understaffed, 4) no head counts of prisoners were made
         to make sure they were all accounted for, 5) locks on
         cell doors were not functional, allowing inmates to
         roam freely at all hours of the day, 6) homemade
         weapons were readily available by fashioning weapons
         from material torn from the dilapidated structure of
         the [j]ail, 7) no lock down of prisoners in their
         cells occurred at any point during the day or night,
         8) cells were not visually inspected, 9) no jailer
         was assigned to maintain prisoners' security on the
         second floor where most of the inmates were housed.
       10) the [j]ail was not operated in accordance with
       written policies, 11) inmates were not screened for
       mental health, medical conditions or conflicts with
       other prisoners before entering the [j]ail, and 12)
       prisoners were not disciplined or segregated when they
       attempted to escape, threatened jailers, destroyed
       property or assaulted other inmates.

Id.   In Hale v. Tallapoosa Cty., the Eleventh Circuit determined

that the plaintiff survived summary judgment by providing the

following evidence of jail conditions: (1) prisoners "were not

segregated based on their proclivity for violence," (2) there was

only one jailer on duty, (3) the jailer's quarters "were out of

earshot and eyesight of the bullpen," and (4) "fights occurred

between inmates on a regular basis and occasionally resulted in

injuries requiring medical attention and hospitalization."      50

F.3d 1579, 1581-84 (1995).   But see Puree11, 400 F.3d at 1321-23

(finding no substantial risk after examining a host of factors,

including adherence to staffing policy, jail history of inmate-

on-inmate violence, segregation policies, and whether fights that

did occur were linked to specific causes).

      Lastly, in Harrison v. Borders, the court found that even

though the officers violated policy by locking too many inmates in
a single cell, that fact alone was "not enough to inform the []
[d]efendants that [the plaintiff] faced a substantial risk of

serious harm."    No. 508-cv-333-Oc-10GRJ, 2010 WL 375933, at *8

(M.D. Fla. Jan. 26, 2010).   Other facts needed to show substantial

risk of serious harm could have included "evidence of any prior

                                 10
inmate [-]on[-]inmate violence at the [j]ail, . . . evidence of any

inmate violence due to overcrowding[,] or complaints by [the

plaintiff] himself."     Id.

     Plaintiff   has offered no facts which could show the         Court

that there was a substantial risk of serious harm to Plaintiff.

In   the   complaint,    the   only    factual   allegation   supporting

Defendant's failure-to-protect claim is that Defendant "opened the

door to Dorm 3 while the door to Dorm 2 was open, allowing the

inmate from Dorm 3 who eventually stabbed Plaintiff [] to gain

access to Plaintiff [] in Dorm 2."           (Compl., H 7.)      Because

Defendant's failure to lock the door is the only fact Plaintiff

provided, the complaint contains insufficient facts to show,

objectively, a substantial risk of serious harm.

     2. Deliberate Indifference

     The second element — the defendant's deliberate indifference

to the risk — has both a subjective and an objective component, in

that it requires the plaintiff to produce evidence that the

defendant; (1) "actually (subjectively) knew that an inmate faced

a substantial risk of serious harm"; and (2) "disregarded that

known risk by failing to respond to it in an (objectively)

reasonable manner."     Caldwell, 748 F.3d at 1099 (citation omitted).

To demonstrate the subjective component - actual knowledge of the

substantial risk of serious harm - the plaintiff must show the

defendant was "aware of facts from which the inference could be


                                      11
drawn that a substantial risk of serious harm exist[ed], and he

must also [show the defendant actually] dr[e]w the inference."

Id. at 1099-1100; Marsh, 268 F.3d at 1029 (The officer's subjective

awareness was shown through ''faultfinding, inspection reports by

state agencies, reports outlining the conditions that existed at

the [j]ail; [] many complaints from prisoners and requests for

assistance; [] correspondence from prisoners' lawyers detailing

the staffing problems and warning of a 'serious threat to the

safety of inmates'; and [] a lawsuit filed . . . on behalf of the

inmates."    The   complaint    also   alleged   the   conditions   were

"longstanding and pervasive.").        Indeed, "[n]o liability arises

under the Constitution for 'an official's failure to alleviate a

significant risk that he should have perceived but did not.'"

Burnette v. Taylor, 533 F.3d 1325, 1331 (11th Cir. 2008) (quoting

Farmer, 511 U.S. at 838).      Nevertheless, "[w]hether a particular

defendant has subjective knowledge of the risk of serious harm is

a question of fact 'subject to demonstration in the usual ways,

including inference from circumstantial evidence, and a factfinder

may conclude that a prison official knew of a substantial risk
from the very fact that the risk was obvious.'" Goebert, 510 F.3d

at 1327 (quoting Farmer, 511 U.S. at 842).

     To demonstrate the objective component of the second element

- disregard of the known risk - a plaintiff must show that the

defendant "knew of ways to reduce the harm but knowingly . . . or

                                  12
. , . recklessly declined to act."              Rodriguez v. Sec^y for Dep^t

of Corr♦ , 508 F.3d 611, 620 (11th Cir. 2007)                 (citations omitted);

see Marsh, 268 F.3d at 1029 (after finding officer was subjectively

aware    of   risk based on conditions           at   jail,    court   found doing

"nothing      to   alleviate    the     conditions . . . despite            repeated

warnings and recommendations for how conditions could be improved"

was objectively unreasonable) .               Like the subjective component,

" [d] isregard of the risk is also a question of fact that can be

shown by standard methods."           Goebert, 510 F.3d at 1327 (citation

omitted) .

        Plaintiff has failed to show any facts that, if proven, show

Defendant was subjectively aware of the risk posed to Plaintiff.

Plaintiff does not have to show Defendant was aware of a specific

threat from the Attacker,        see Farmer,          511 U.S.    at 843,   however,

Plaintiff is required to provide facts making it plausible that

Defendant was subjectively aware of a substantial risk of serious

harm,    not just that Defendant was negligent in performing her

duties.


        To show Defendant's subjective awareness. Plaintiff argues;

        The   Defendant   was   aware    that     the    reasoning     behind
        closing the doors connecting Dorm 2 and Dorm 3 was to
        stop inmates from either Dorm from entering the other
        and in leaving the doors open that an inmate could in
        fact leave one dorm and enter another and cause chaos or
        injury in the dorm they entered. Therefore, Defendant
        was fully aware that in leaving the doors connecting
        Dorm 2 and Dorm 3 open that she was allowing an
        opportunity for an inmate from either Dorm 2 or 3 to

                                         13
     enter the other Dorm and cause chaos or injury, as is
     exactly what happened . . . .

(Resp. to Mot. to Dismiss, Doc. 5, at 4.)                Plaintiff goes on to

summarize his argument by stating, "Defendant must have known []

Plaintiff was specifically at risk when her actions of leaving the

connecting doors open constituted a general risk to everyone in

the dorm in violation of her job duties that caused serious

physical injury to [] Plaintiff."''             (Id. at 5.)       Plaintiff does

not allege that Defendant unlocked the door in an unusual way with

the purpose of allowing this attack.                See Pavlick v. Mifflin, 90

F.3d 205, 209 (7th Cir. 1996) (finding officer subjectively aware

of risk when, right before attack, officer (1) seen talking to the

attackers and (2) unlocked the "cell (an unusual action in itself)

and promptly [left] the scene").              Plaintiff is, thus, employing

the argument that the risk in violating the rule to keep the

connecting doors closed "was obvious." (Resp. to Mot. to Dismiss,

at 4.)

      There is nothing in the complaint showing that Defendant

violated a work policy by failing to lock the door,® however, the



■' In his complaint. Plaintiff also states the following conclusion of law which
the Court need not accept as true: Defendant "acted with reckless disregard"
and was "deliberately indifferent . . . in violation of the Eighth Amendment of
the Constitution and laws of the United States and the Constitution and laws of
the State of Georgia."    (Compl.     12,    13.)   These "mere recitations of the
legal elements of   [Plaintiff's]   Eighth Amendment claim" are insufficient to
show Defendant acted with deliberate indifference.      Bowen,   826 F.3d at 1324.
8 In brief, however. Plaintiff states "Defendant failed to follow proper security
protocol by leaving the doors open during official count."         (Resp. to Mot. to
Dismiss,   at 3.)

                                        14
Court finds that even if she did, "failure to follow procedures

does not/ by itself, rise to the level of deliberate indifference

because doing so is at most a form of negligence."                            Taylor v.

Adams, 221 F.3d 1254, 1259 (11th Cir. 2000); see also Carter, 352

F.3d at 1350 ("Defendants arguably should have placed Plaintiff

elsewhere but merely negligent failure to protect an inmate from

attack does not justify liability under section 1983." (internal

quotation marks and citation omitted)).

      As stated by the Eleventh Circuit, "[T]he fact that the

officers deviated from policy or were unreasonable in their actions

— even grossly so — does not relieve [the■plaintiff] of the burden

of showing that the officers were subjectively aware of the risk."

Goodman   v.    Kimbrough,    718   F.3d        1325,      1334     (11th    Cir.   2013)

(affirming     application     of   qualified           immunity     when     defendants

failed to      conduct   head counts      or     cell      checks    and deactivated

emergency call buttons without investigating because evidence was

of negligence, not subjective awareness of risk) .                          The Eleventh
Circuit went on to state that a plaintiff may not maintain, "Well,

they should have known," because, in accepting "that theory of
liability, the deliberate indifference standard would be silently
metamorphosed into a font of tort law — a brand of negligence redux

- which the Supreme Court has made abundantly clear it is not."

Id.   (citing    Farmer,     511 -U.S.     at     838) .      Although        subjective
knowledge may be shown through circumstantial evidence that the

                                         15
risk was obvious, Plaintiff must provide more than simply the

Defendant was negligent.

       Plaintiff also relies on an unpublished Eleventh Circuit

case, Ekers v. Thrift, No. 03-14892, 112 F. App'x 2 (Table) (11th

Cir.    2004)   (per   curiam).      Ekers    involved    inmate-on-inmate

violence, and the Eleventh Circuit vacated the district court's

grant of summary judgment to the defendants because there were

questions of fact over whether the officers violated a specific
policy requiring strip searches and the use of metal detectors

when an inmate exited his cell.        (Id. at 9-10.)      Unlike here, in

Ekers, there was other evidence showing the officers acted with

deliberate indifference, such as the plaintiff complaining to

officers that the housing situation was dangerous, evidence that

the officers knew      the inmate     who attacked the plaintiff           was

dangerous, and indications that the officers ^*did nothing to
protect [the p]laintiff during the course of the attack."             (Ekers
V. Thrift, CV 602-001, R. & R., Doc. 76, at 6-7.)

       Furthermore, even if, in Ekers, the Eleventh Circuit believed

the failure to follow the specific strip-search, metal-detector

policy was enough to show deliberate indifference, more recent,

binding®   cases    establish     that failure     to    follow   policy    is



» Unpublished opinions are not considered binding precedent, but they may be
cited as persuasive authority. Zurich Am. Ins, v. S.-Owners Ins., 248 F. Supp.
3d 1268, 1278 n.4 (citing United States v. Futrell, 209 F.3d 1286, 1289 (11th
Cir. 2000) (per curium)).

                                     16
insufficient on its own.    Goodman, 718 F.3d at 1334/ see also A.P.

ex rel. Bazerman v. Feaver, 293 F. App'x 635, 659 (llth Cir. 2008)

{"[A]negations that the officials failed to follow established

departmental   guidelines    or    procedures    are    tantamount   to

allegations of negligence[] and are insufficient to establish

subjective knowledge of a strong likelihood of serious harm.").

     Plaintiff must provide enough facts in his complaint for the

Court to plausibly find Defendant was deliberately indifferent to

a substantial risk of serious harm.     Providing only evidence that

Defendant failed to secure a dorm door, without any additional

facts, is insufficient.

B. Clearly Established

     Even   assuming   Plaintiff   established   that   Defendant    was

deliberately indifferent to Plaintiff's rights. Defendant is still
entitled to qualified immunity unless the constitutional right
violated was "clearly established."      Saucier v. Katz, 533 U.S.

194, 201 (2001). To show a right is clearly established. Plaintiff
must demonstrate that the contours of the Eighth Amendment were so

clearly established at the time of the relevant violation that a
reasonable official occupying Defendant's position would have

understood that what they were doing violated Plaintiff's rights

under the Eighth Amendment. See Jordan v. Doe, 38 F.3d 1559, 1566

(llth Cir. 1994) (citing Anderson v. Creighton, 483 U.S. 635, 640

(1987)).    The Court must look "to the decisions of the Supreme

                                   17
Court, the Eleventh Circuit, and the Georgia Supreme Court" to

determine    whether "the state of             the law in March      [2017]      gave

[Defendant] fair warning that [her] conduct was unlawful."                  Bowen,

826 F.3d at 1325 (internal quotation marks and citation omitted).

       For a previous case to provide officers with "clear warning

that    certain     conduct in     specific      circumstances      will   violate

federal     law,"    the   facts     in   the    precedent    and   the    present

circumstances must be "materially similar.                   Marsh, 268 F.3d at

1032.     Because officers "are not obligated to be creative or

imaginative in drawing analogies from previously decided cases,"
Fortson v. City of Elberton, 592 F. App'x 819, 822 (11th Cir.

2014), a case with facts that are "fairly distinguishable from the
circumstances facing         [a]     government official cannot clearly
establish the law . . . so, qualified immunity applies.                    Vinyard

V. Wilson, 311 F.3d 1340, 1352 (11th Cir. 2002).

        If no past decision is applicable. Plaintiff must use the
"obvious     clarity"      method,    which      requires    showing      that    the
officer's conduct "lies so obviously at the core of what the

[Eighth] [A]mendment prohibits that the unlawfulness of the
conduct was readily apparent to the officer, notwithstanding the

   The two are materially similar when "no reasonable, similarly-situated
official could believe that the factual differences between the precedent and
the circumstances facing the official might make a difference to the conclusion
about whether the official's conduct was lawful or unlawful, in the light of
the precedent." Marsh, 268 F.3d at 1032 (emphasis in original).
  In addition, "[c]ases from other lower federal courts cannot create clearly
established law for qualified immunity purposes." JW ex rel. Tammy Williams v.
Birmingham Bd. of Educ., 904 F.3d 1248, 1263 (11th Cir. 2018).

                                          18
lack of fact-specific case law."        Birmingham Bd. of Educ.^ 904

F.3d at 1260; accord Dukes v. Bennett, No. 1;12-CV-2517-CAP, 2013

WL 12205583, at *2 (N.D. Ga. Apr. 3, 2013) (citation omitted) (In

a case brought for use of excessive force, the court had "little

trouble concluding that a police officer who tosses an incendiary

device directly onto a sleeping person violates constitutional

rules that are so clear that case law is not needed to establish

the unlawfulness of such conduct."). The "obvious clarity" method

"is a * narrow exception' to the ^normal rule that only case law

and   specific    factual   scenarios    can   clearly   establish   a
violation.'"     Birmingham Bd. of Ed., 904 F.3d at 1260 (citation

omitted). "The more general the statement of law is that puts the

official on notice, the more egregious the violation must be before

[the Eleventh Circuit] will find that the official is not entitled
to qualified immunity."      Goebert, 510 F.3d at 1330; see also
Vinyard, 311 F.3d at 1351.      An obvious violation of the Eighth
Amendment occurs when a prison official denies an inmate "the

minimal civilized measure of life's necessities." Spires v. Paul,

No. 6;ll-cv-45, 2018 WL 3544807, at *5 (S.D. Ga. May 25, 2018)
(quoting Rhodes v. Chapman, 452 U.S. 337, 347 (1981)); see also
LaMarca v. Turner, 995 F.2d 1526, 1535 (11th Cir. 1993).

      As set forth above, the     Court must find that Defendant

violated a clearly established constitutional right shown either
through "materially similar" case law or, in the absence thereof.

                                  19
by the "obvious clarity" method.             To show the right at issue was

clearly established, Plaintiff states:

     The [c]omplaint which the Court must consider as true
     for the purposes of a motion to dismiss alleges that the
     actions    of    Defendant   violated        clearly   established
     constitutional     rights    and    the    pre-existing   law    was
     apparent   and    its   contours        sufficiently   clear    that
     Defendant understood what she was doing in exposing
     Plaintiff to substantial risk of serious harm.  The
     [c]omplaint factually sets out the constitutional
     violation exposing the Plaintiff and everyone else in
     the dormitory to serious risk of injury and this
     constitutional right to be protected while incarcerated
     was clearly established in the Supreme Court of the
     United States precedent and the [Eleventh] Circuit
     precedent, thus the complaint properly sets that the
     Defendant is not entitled to qualified immunity.

(Resp. to Mot. to Dismiss, at 6.)              Plaintiff almost exclusively
relies on his complaint to show the right was clearly established.
The Court, however, does not have to accept as true conclusory

allegations in the complaint; specifically, the following:
     The actions of the Defendant under color of                     [law]
     violated clearly established constitutional rights of
     which [she] knew or a reasonable person would have known.
     The pre-existing law was apparent and its contours
     sufficiently clear that [the Defendant] should have
     understood that what [she] was doing in exposing
     Plaintiff [] to substantial risk of serious harm by
     failing to protect Plaintiff [] from potential and the
     actual resulting attack by another inmate violated the
     Eighth Amendment of the Constitution and laws of the
     United States and the Constitution and laws of the State
     of Georgia.

{Compl., H 14).




                                        20
      In brief, Ekers is the only factual comparison Plaintiff

offers.      The Court first notes that Ekers is an unpublished case

that is unavailable online; thus, non-binding and unable to place

officers   on   notice      of   a   clearly   established      constitutional

violation.      Second,     as   discussed     above,   Ekers    is   factually

distinguishable from the current case.               Most importantly, the

Eleventh Circuit did not decide whether there was a constitutional

violation; it only vacated and remanded the case for the district

court to reexamine."        On its own, the Court examined other cases

and found no materially similar case sufficient to put Defendant

on notice that the rights at issue were clearly established.

Furthermore, precedent is clear that failing to follow policy is

insufficient on its own to establish a constitutional violation,

and   Plaintiff      does   not show    that Defendant's        act   could   be




12 Although not compared factually to the circumstance at hand, Plaintiff also
cites the general proposition stated in Farmer. The Court finds Farmer does
not show that the constitutional right allegedly violated was clearly
established. In Farmer, a transgender inmate, known to be vulnerable to sexual
assault, was assaulted.     511 U.S. at 829-30.   After the Supreme Court found
facts sufficient to show the officers were aware that the plaintiff had
previously been sexually assaulted many times, the Court stated: [A] prison
official may be held liable under the Eighth Amendment . . . if he knows that
inmates face a substantial risk of serious harm and disregards that risk by
failing to take reasonable measures to abate it." Id. at 847. Plaintiff offers
no facts suggesting that Plaintiff was particularly exposed to any risk. See
Diamond v. Owens, 131 F. Supp. 3d 1346, 1379-80 (M.D. Ga. 2015).        In fact.
Plaintiff argues Defendant's actions posed the same risk to everyone in the
dormitory (Resp. to Mot. to Dismiss, at 6), not that Plaintiff was at a
heightened risk. Thus, Farmer's general statement of law does not clearly
establish Plaintiff's constitutional right.
^2 On remand, the case went to trial, and the jury returned a verdict in favor
of the defendants.    (Ekers v. Thrift, CV 602-001, Judgment, Doc. 125.)

                                        21
considered   an    "obvious"    violation    of   the    Eighth    Amendment.

Therefore, the Court fails to find a clearly established right.

     The   Court   recognizes    that "[w]hen     qualified       immunity is

asserted at the pleading stage, the precise factual basis for the

plaintiff's claim . . . may be hard to identify" because "whether

there was a violation may depend on a kaleidoscope of facts not

yet fully developed."     Pearson v. Callahan, 555 U.S. 223, 238-39

(2009)   (citation   omitted).      Taking   note   of    the     plausibility

standard, the lack of any factual allegations allowing the Court

to find Defendant was deliberately indifferent, and the absence of

a clearly established right, the Court is compelled to find

Defendant is entitled to qualified immunity.



                               IV. CONCLUSION


     For the foregoing reasons, Defendant's Motion to Dismiss

(Doc. 4) is GRANTED, and Plaintiff's case is DISMISSED.              The Clerk

is directed to TERMINATE all motions and deadlines and close this

case.



     ORDER ENTERED at Augusta, Georgia, this                    day of March,

2019.




                                   J. R^DAgj^L, CHIEF JUDGE
                                   UNITED~^ATES DISTRICT COURT
                                              DISTRICT OF GEORGIA




                                     22
